                   Case 1:17-cr-00207-LJO-SKO Document 95 Filed 10/15/20 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                           Page 1 of   3   Pages



                                     UNITED STATES DISTRICT COURT
                                                                      for the
                                                 Eastern District of California

UNITED STATES OF AMERICA,
                                                                          )
                              v.                                          )
                                                                          )             Case No.       1:17-CR-00207-001
STEFAN RAMIREZ,                                                           )


                                      ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             UNITED STATES DISTRICT COURT
                                                                                               Place

      2500 TULARE STREET, FRESNO CA

      on                                               TO BE DETERMINED AT A LATER DATE
                                                                              Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
                  Case
 AO 199B (Rev. 09/08- EDCA1:17-cr-00207-LJO-SKO
                           [Fresno]) Additional Conditions of ReleaseDocument
                                                                      (General)          95 Filed 10/15/20 Page 2 of 3Page                       2 of    3 Pages


 RAMIREZ, Stefan
 1:17-CR-00207-LJO-SKO
                                                 ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                       Name of person or organization           Olivia Ramirez

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.

                       SIGNED: ________________________________
                                       CUSTODIAN
      (7)       The defendant must:
                (a)   report on a regular basis to the following agency:
                       Pretrial Services and comply with their rules and regulations;
                (b) report telephonically to the Pretrial Services Agency on the first working day following your release from custody;
                (c)   reside at a location approved by the PSO, and not change your residence without prior approval of PSO; travel restricted to Eastern
                       District of California, unless otherwise approved in advance by PSO;
                (d) report any contact with law enforcement to your PSO within 24 hours;
                (e)   cooperate in the collection of a DNA sample;
                (f)   not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other dangerous weapon;
                       additionally, you must provide written proof of divestment of all firearms/ammunition, currently under your control;
                (g) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency, as approved by the
                       PSO; you must pay all or part of the costs of the counseling services based upon your ability to pay, as determined by the PSO;
                (h) not view or possess child pornography as defined by 18 USC 2256(8), except in the presence of your attorney to prepare for your
                       defense;
                (i)   not access the Internet and you must provide proof of the cancellation of the current internet service at your residence to Pretrial
                       Services;
                (j)   not use or possess a computer, a smartphone, or any device capable of accessing the Internet;
                (k) not loiter or be found within 100 feet of any school yard, park, playground, arcade, movie theater, or other place primarily used by
                       children under the age of 18;
                (l)   not associate or have verbal, written, telephonic or electronic communication with any person who is under the age of 18, except in
                       the presence of another adult who is the parent or legal guardian of the minor;
                (m) any employment or volunteer opportunities must be approved in advance by Pretrial Services. You must not be employed or
                       participate in any volunteer activities in which there is the likelihood of contact with children under the age of 18;
                (n) refrain from any use of alcohol or any use of a narcotic drug or other controlled substance without a prescription by a licensed medical
                       practitioner; and you must notify Pretrial Services immediately of any prescribed medication(s). However, medicinal marijuana
                       prescribed and/or recommended may not be used;
                (o) not apply for or obtain a passport or any other traveling documents during the pendency of this case;
                (p) submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the costs of the testing services based upon
                       your ability to pay, as determined by the PSO;
                (q) following your release from custody, you must complete a 14-day quarantine period at your residence. During this 14-day quarantine
                       period, you must remain inside your residence at all times except for medical needs preapproved by the PSO. You must comply with
                       any and all telephonic and virtual (video) reporting instructions given to you by the Pretrial Services office;
                (r)   following the 14-day quarantine period, you must attempt to obtain a COVID-19 test with a medical provider at a location approved
                       by the PSO, and you must report the results of your COVID-19 test to Pretrial Services immediately upon receipt;:
                (s)   upon completion of the 14-day quarantine period and after you have submitted a negative COVID-19 test result to Pretrial Services,
                       you must participate in the following Location Monitoring program component and abide by all the requirements of the program,
                       which will include having a location monitoring unit installed in your residence and a radio frequency transmitter device attached to
                       your person. You must comply with all instructions for the use and operation of said devices as given to you by the Pretrial Services
                       Agency and employees of the monitoring company. You must pay all or part of the costs of the program based upon your ability to
                       pay as determined by the PSO. HOME DETENTION: You must remain inside your residence at all times except for education;
                       religious services; employment; medical, or mental health treatment; attorney visits; court appearances; court ordered obligations; or
                       other essential activities pre-approved by the pretrial services officer. Essential activities include haircuts, DMV appointments,
                       banking needs, or other activities that cannot be completed by another person on your behalf; and,

                 USMS SPECIAL INSTRUCTIONS:
                (t)      have your release on bond delayed until October 16, 2020, at 9:00 am, at which time you will be released to a responsible third party
                          approved by Pretrial Services and you must go directly to your residence.
AO 199C (Rev. 09/08-Case  1:17-cr-00207-LJO-SKO
                    EDCA [Fresno]) Advice of Penalties        Document 95 Filed 10/15/20 Page
                                                                                           Page3 3 ofof3                  3    Pages

                                       ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: STEFAN RAMIREZ (1:17-CR-00207-001)

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                              Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                        /s/ Peggy Sasso for Stefan Ramirez
                                                                                    Defendant’s Signature




                                            Directions to the United States Marshal

(       ) The defendant is ORDERED released after processing.




Date:      October 15, 2020
                                                                                  Judicial Officer’s Signature

                                                          Dale A. Drozd, U.S. District Judge
                                                                                    Printed name and title




                   DISTRIBUTION:   COURT      DEFENDANT      PRETRIAL SERVICE       U.S. ATTORNEY          U.S. MARSHAL
